*569MEMORANDUM **
Merlin John Littlesun appeals from his jury-trial conviction for sexual abuse in violation of 18 U.S.C. § 2242(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Littlesun contends that the district court erred in denying his Fed.R.Crim.P. 29 motion because there was insufficient evidence to support his conviction.
Because Littlesun moved for judgment of acquittal at the close of the Government’s case, but did not renew the motion at the close of all evidence, we review the district court’s denial of motion for plain error. See United States v. Alarcon-Simi, 800 F.3d 1172,1176 (9th Cir.2002).
We conclude that Littlesun has not shown that the district court plainly erred in denying his motion. See id. Although the victim was unconscious and was unable to recall much of the incident, several eyewitnesses testified that they saw Littlesun on top of the victim, and that it appeared that he was having sex with the victim. Accordingly, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.